FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ULDA C. BERRETTA,                                No. 11-72504

               Petitioner,                       Agency No. A077-960-639

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012**

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Ulda C. Berretta, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand,

and dismissing her appeal from an immigration judge’s decision denying her

motion to terminate proceedings and ordering her removed. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review the BIA’s denial of a motion to remand for

abuse of discretion, Movsisian v. Ashcroft, 395 F.3d 1095, 1097-98 (9th Cir. 2005),

and we deny the petition for review.

      The BIA did not abuse its discretion in denying Berretta’s motion to remand,

where she failed to comply with the requirements set forth in Matter of Lozada, 19

I. & N. Dec. 637, 639 (BIA 1988), and the ineffective assistance she alleges is not

plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th

Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                          2                                   11-72504